EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Lorenz on 11/2/2021.

The application has been amended as follows: 

Claim 84, line 2, at the end, please change “blood apheresis to the reduce” to - -  blood apheresis to reduce --.
Claim 91, step (b), please change “capture agent to the antibody” to – capture agent to the anti-VLA-4 antibody --.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using immunochromgraphic system (i.e. test strip) to measure the anti-VLA-4 antibody in a subject followed by treating said subject in the case of above the threshold level of anti-VLA-4. The immunochromgraphic system used by applicants provides advantages in reducing the interference and avoiding underestimating the level of anti-VLA-4 antibody during first bind with a capture agent in the test zone to form a complex and then later the complex will bind with secondary agent.

Human samples typically contain significant amounts of other, interfering, IgG4 antibodies, in addition to anti-VLA-4 IgG4 antibodies. If the anti-IgG4 antibodies (the secondary or detection agent) are first contacted with the sample, other IgG4 antibodies in the sample will compete with anti-VLA-4 IgG4 for binding to the anti-IgG4 secondary agent. This can result in underestimating the level of anti-VLA-4. If the sample is first allowed to flow through the capture area, anti-VLA-4 will be retained by the capture reagent but interfering non-anti-VLA-4 IgG4 antibodies will tend to flow through. As such, when the secondary agent reaches the captured anti-VLA-4, competing IgG4 antibodies will have flowed out of the region, and anti-VLA-4 detection will be optimized.

The conventional lateral flow test strips in the field usually place the labeling zone at the downstream of the sample zone (such as Alderete et al. US7291477; Unger US 20020001852; Freitag et al. US 20050244985; Bohannon et al. US 20060246513; Karen et al. US 20080038759; Babu et al. US 20100112725; Lambotte et al. US 20050130120; Wu et al. US 20090232702).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641